Case 1:18-cv-05514-KAM-JO Document 21 Filed 02/05/19 Page 1 of 1 PageID #: 65

                                  ARTHUR H. FORMAN
                                         Attorney at Law
                                       98-20 Metropolitan Avenue
                                     Forest Hills, New York 11375
                                              _________
                                  Tel: 718-268-2616 Fax: 718-575-1600
                                       e-Mail: ahf@ahforman.com


                                                   February 5, 2019



   Hon. James Orenstein
   U.S. Magistrate Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, NY 11201

                                          Re:     Dominguez v. Architectural Sign Group, Inc.
                                                  et al.
                                                  Case No. 18-CV-5514 (KAM)(JO)

   Dear Judge Orenstein:

           This office represents plaintiff in the above referenced action brought to recover
   alleged unpaid overtime wages under the Fair Labor Standards Act, 219 U.S.C. § 201,
   et seq. (“FLSA”) and New York labor law. I write jointly with defendants’ counsel, Aaron
   Solomon, to advise the Court that the parties have reached a settlement.

          We therefore ask the Court to grant the parties thirty days to execute a formal
   settlement agreement and file it with the court for approval pursuant to Cheeks v.
   Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

          The parties further request that the initial conference scheduled for February 15,
   2019 at 2:00pm be adjourned sine die.


                                                   Very truly yours,
                                                           /S/
                                                   Arthur H. Forman

   AHF/ms
